Citation Nr: 1029502	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  06-22 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, 
to include idiopathic hypersensitivity pneumonitis.

2.  Entitlement to service connection for a sleep disorder, to 
include as secondary to sleep apnea and gastroesophageal reflux 
disease (GERD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. M. Gillett



INTRODUCTION

The Veteran served on active duty with the Air Force from 
December 1967 to December 1971.  He also had subsequent periods 
of active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA) in the Air National Guard of Montana.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the Department 
of Veterans Affairs (VA) in Fort Harrison, Montana.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record discloses a need for further development 
prior to appellate review.  

The Veteran's active service treatment records, denoting his Air 
Force service from December 1967 through December 1971, appear to 
be largely missing from the claims folder.  Having reviewed the 
contents of the entire file, the Board finds that the only Air 
Force service treatment records currently included are hearing 
conservation data reports, gathered between the years 1968 
through 1970.  The claims file indicates that the RO made a 
single attempt to acquire the Veteran's active service treatment 
records, in February 2004.  In February 2004, the National 
Personnel Records Center (NPRC) responded, stating that they were 
unable to locate the records at their facility.  However, a 
handwritten notation on the NPRC response sheet, dated March 
2004, indicated that the records were contained with the 
Veteran's National Guard records.  The Board notes that the file 
does not contain either a formal finding regarding the missing 
service treatment records or an official notification to the 
Veteran.  Also, in the November 2005 rating decision from which 
this appeal arises, the RO stated that the Veteran's service 
treatment records were negative for either disorder on appeal.  
As these service treatment records are not included in the claims 
file at this time, a remand is necessary to acquire them and, if 
necessary, to notify the Veteran and make a formal finding that 
the records are unavailable and that further efforts to obtain 
them would be futile.

Also, during the pendency of this appeal, the Veteran had stated 
he developed sleep apnea either during service, or as a result of 
his respiratory disorder or gastresophageal reflux disease 
(GERD).  However, the RO has not issued the Veteran a notice 
specifically addressing the issue of secondary service 
connection.  In accordance with the VA's duty to assist the 
Veteran with his claim, the RO should issue additional notice to 
the Veteran in compliance with the Veterans Claims Assistance Act 
(VCAA).  38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2009).  

Finally, the Board notes that the most recent piece of medical 
evidence included in the case file is a January 2006 letter 
authored by a private physician.  In accordance with the VA's 
duty to assist in obtaining evidence necessary to substantiate 
his claims, the Board finds that the AMC/RO should seek to obtain 
any more recent treatment records pertaining to the claimed 
disorders and associate them with the claims file.  38 U.S.C.A. § 
5103A(c)(2); 38 C.F.R. § 3.159(c)(1)(2) (2009).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ensure compliance with 
all VCAA notice and assistance requirements.  
38 U.S.C.A. §§ 5103 and 5103A (West 2002 & 
Supp. 2009).  

At a minimum, the AMC/RO must supply adequate 
notice regarding his claim for secondary 
service connection.  Also, the AMC/RO should 
notify the Veteran and his representative of 
the amendment to 38 C.F.R. § 3.310, effective 
October 10, 2006, for the purpose of 
implementing the holding in Allen v. Brown, 7 
Vet. App. 439 (1995) for secondary service 
connection on the basis of the aggravation of 
a nonservice-connected disorder by a service-
connected disability.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially codifies 
Allen by adding language that requires that a 
baseline level of severity of the nonservice-
connected disease or injury must be 
established by medical evidence created 
before the onset of aggravation.

In the same letter, the AMC/RO should request 
that the Veteran submit copies of all service 
treatment records, indicating treatment 
during active duty in the Air Force, in his 
possession.

2.  The AMC/RO should request the Veteran to 
identify the names, addresses, and 
approximate dates of treatment for all VA and 
non-VA health care providers who provided 
treatment for his respiratory disorder and 
sleep apnea since January 2006.  After 
securing the necessary releases, the RO 
should attempt to obtain copies of pertinent 
treatment records identified by the 
appellant.  

3.  The AMC/RO should make an additional 
request for complete copies of the 
appellant's outstanding service treatment 
records.  The AMC/RO should make said request 
to the National Personnel Records Center 
(NPRC) and, if necessary, all other 
appropriate alternative sources, including 
form the National Guard.  If no further 
records can be obtained after an exhaustive 
search, VA's efforts and any resolution 
determined must be fully documented for the 
record, and the Veteran should be notified in 
accordance with the provisions of 38 U.S.C.A. 
§ 5103A(b) and 38 C.F.R. § 3.159(e).

4.  After completion of the foregoing and all 
other necessary development, the AMC/RO 
should re-adjudicate the claims.  If the 
benefits sought remain denied, the Veteran 
and his representative must be furnished an 
SSOC and be given an opportunity to submit 
written or other argument in response before 
the claims file is returned to the Board for 
further appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


